DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive.
The applicant argued that Baldemair does not teach “plurality of reference signal configuration indicating … a plurality of decoding processing timelines”.  
However, Baldemair teaches  “The control signaling in Zone 1 contains information regarding which resources within Zone 2 the remote wireless communication device should decode and which resources the remote wireless communication device may use for transmission.”   (Page 6, line 26-28) 
Baldemair teaches the “the physical layer characteristic(s) comprise at least one of a reference
signal density, a sub-frame structure, and a data rate parameter.” (page 8, line 27)  “The sub-frame structure identifies a distribution of one or more reference signals within the data packet in response to the number of allocated sub-frames.”  (page 2, line 13) 
	The sub-frame structure contained in the control signaling is a kind of reference signal configuration that indicates decoding processing timelines, as claimed, at least for data packets received in zone 2.  
	The “decoding processing timeline” is interpreted as broadest reasonable interpretation.  The interpretation is consistent with the specification, esp. in [0080] “Wireless communications system 200 may be designed to support both causal mode and non-causal mode timelines (e.g., for wireless channel 205). For low Doppler channel conditions, causal mode may be used for increased turn around. For high Doppler channel conditions, non-causal mode may be used for more accurate channel estimation. Wireless channels with high Doppler conditions may have lower data rates compared to channels with low Doppler conditions in the same system.”  
While Baldemair does not teach causal and non-causal timeline, it does teach “A sub-frame structure identifies the reference signal distribution within the data packet.” Page 9, line 6, and  “receiver relies heavily on pilot/reference signals to accurately process received data,” page 1, line 28.  A person with ordinary skill in the art would understand a configuration indicating RS distribution and sub-frame structure would indicate a decoding processing timeline.  
	As for the argument that Baldermair not teaching “a plurality of reference signal configurations indicating a plurality of decoding process timelines,”  it is not persuasive.  
	Page 8 line 2 teaches “one or more physical layer characteristics allocated to a data packets that contains RS distrubtion.  Even there is just one physical layer characteristics per data packet, a person with ordinary skill in the art would understand there would be more than one data packets transmitted over the time and there will be a plurality of reference signal configurations … indicating a plurality decoding process timelines:”
	For the reasons above, the argument was not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim1-5, 8, 10-13, 15, 18-24, 27, 29-31, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over BALDEMAIR ROBERT et al. WO 2015038057 A1 in view of BAGHERI HOSSEIN et al. WO 2018032011 A1.  

Regarding claim 1. Baldemair teaches A method of wireless communication comprising: 
selecting a reference signal configuration from a plurality of reference signal configurations, the plurality of reference signal configurations (page 9, line 30, the resource defining circuit 114 defines a second physical layer characteristic. In some cases, defining the first and second physical layer characteristics comprises defining first and second configurations of the same physical layer characteristic.) indicating a plurality of reference signal density configurations and a plurality of decoding processing timelines; (page 10, line 1 “defining the first and second physical layer characteristics comprises defining different physical layer characteristics. For example, the resource defining circuit 114 may define a number of reference signals for all data packets allocated a minimum number of sub-frames, and may define a reference signal distribution for data packet(s) allocated a second number of sub-frames exceeding the minimum number of allocated sub- frames. “) and 
the reference signal configuration indicating a first reference signal density configuration (page 9, line 5, reference signal density) and a decoding processing timeline for communicating with the UE. (page 9, line 6, reference signal distribution…. A sub-frame structure identifies the reference signal distribution within the data packet)
Baldemair does not teach 
transmitting, by a base station to a user equipment (UE), an indication of the reference signal configuration.
However, Bagheri teaches 
transmitting, by a base station to a user equipment (UE), (Fig. 5A, base station on the left and User Equipement on the right) an indication of the reference signal configuration. (Fig. 5A, 520, see page 14, [0080] the reference signal locations 145 may be calculated as a function of the parameter communicated in the resource assignment message 160. In addition, the number of one or more reference signal locations 145 for a subband 140 of the plurality of TTI 135 may be further determined 505 from the resource assignment message 160. For example, a value in the resource)
in order to improve system efficiency by reducing the reference signal overhead ([0037])
Baldemair and Bagheri are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Baldemair with the technique of resource assignment in Bagheri in order to improve system efficiency by reducing the reference signal overhead. 

Regarding claim 2. Baldemair and Bagheri  teaches The method of claim 1, and Baldemair teach wherein the plurality of reference signal density configurations comprise a plurality of reference signal positions and reference signal quantities within a transmit time interval (page 8, line line 23 This allocation may be made according to a flexible TTI solution. See Figs. 9-15 show “a flexible TTI structure using a flexible reference signal distribution”)

Regarding claim 3. Baldemair and Bagheri  teach The method of claim 1, and Baldemair teaches further comprising: transmitting, by the base station, a downlink data burst including reference signals and data in accordance with the first reference signal density configuration.  (see generally Figs. 9-15, e.g. Fig. 9, Data and RS are transmitted in Zone 2, which is DL)

Regarding claim 4. Baldemair and Bagheri  teach The method of claim 1, further comprising: receiving, by the base station, an uplink data burst including reference signals and data in accordance with the first reference signal density configuration.   (see generally Figs. 9-15, e.g. Fig. 9, Data and RS are transmitted in Zone 2, also see Page 4, line 27 “While the solution presented herein is generally described in terms of downlink transmissions from an access point to a radio communication device, the solution presented herein applies equally well to uplink transmissions from the radio communication device to the access point.”)

Regarding claim 5. Baldemair and Bagheri  teach The method of claim 1, and Baldemair teaches further comprising: determining a Doppler characteristic associated with a wireless channel and the UE; (page 10, line 22 “the resource defining circuit 114 may adjust the defined physical layer characteristics with respect to maximum Doppler spread due to mobility, e.g., may increase the number of reference signals as the speed increases. “) and communicating with the UE in accordance with the first reference signal density configuration (page 8, line 30, “particular, the transmitter is configured to transmit the data packet according to the defined physical layer characteristics in one or more allocated sub-frames.”  and based at least in part on the Doppler characteristic. (page 10, line 22) 

Regarding claim 8. Baldemair and Bagheri  teach The method of claim 1, and Baldemair teaches further comprising: 
determining a Doppler characteristic associated with a wireless channel and the UE; (page 11,  line 16, Exemplary channel conditions include, … a Doppler shift of the radio channel.)
determining that the Doppler characteristic indicates a higher Doppler shift value than a previously-determined Doppler characteristic; (page 11, line 22, the resource defining circuit 114 may adjust the defined physical layer characteristics with respect to maximum Doppler spread due to mobility, e.g., may increase the number of reference signals as the speed increases. ) and 
determining a second reference signal density configuration based at least in part on the Doppler characteristic, (Id. adjust the defined physical layer characteristics with respect to maximum Doppler spread)  the second reference signal density configuration having more reference signals per transmit time interval than the first reference signal density configuration.  (Id. ncrease the number of reference signals as the speed increases) 

Regarding claim 10. Baldemair teaches A method of wireless communication comprising: 
a reference signal configuration indicating a first reference signal density configuration  (page 9, line 5, reference signal density) and a decoding processing timeline (page 10, line 1 “defining the first and second physical layer characteristics comprises defining different physical layer characteristics. For example, the resource defining circuit 114 may define a number of reference signals for all data packets allocated a minimum number of sub-frames, and may define a reference signal distribution for data packet(s) allocated a second number of sub-frames exceeding the minimum number of allocated sub- frames. “); and 
receiving one or more reference signals and data in accordance with the reference signal configuration; (Figures 9-15, esp. Zone 2 DL portion, e.g. page 11, line 10 “the sub-1 0 frames allocated to a data packet for transmission by transmitter 12 and reception by remote receiver 14 refer to the sub-frames in Zone 2 (i.e., the downlink sub-frames).”) and 
decoding the data based at least in part on the decoding processing timeline (page 11, line 8, “a flexible TTI (having a variable length) used to transmit a data packet. The flexible TTI includes the previously discussed zones (e.g., Zones 1-3)”). 
Baldemair doesn’t teach receiving, by user equipment (UE), an indication of a reference signal configuration. 
However, Bagheri teaches 
receiving, by user equipment (UE),  (Fig. 5A, base station on the left and User Equipement on the right) an indication of the reference signal configuration. (Fig. 5A, 520, see page 14, [0080] the reference signal locations 145 may be calculated as a function of the parameter communicated in the resource assignment message 160. In addition, the number of one or more reference signal locations 145 for a subband 140 of the plurality of TTI 135 may be further determined 505 from the resource assignment message 160. For example, a value in the resource)
in order to improve system efficiency by reducing the reference signal overhead ([0037])
Baldemair and Bagheri are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Baldemair with the technique of resource assignment in Bagheri in order to improve system efficiency by reducing the reference signal overhead. 

Regarding claim 11. Baldemair and Bagheri are teach The method of claim 10, further comprising: determining a Doppler characteristic associated with a wireless channel and a base station, and wherein receiving one or more reference signals and data comprises receiving the one or more reference signals and the data from the base station in accordance with the reference signal configuration and based at least in part on the Doppler characteristic. 

Regarding claim 12. Baldemair and Bagheri are teach The method of claim 10, Baldemair teaches 
wherein the first reference signal density configuration is indicated from a plurality of reference signal density configurations, (page 9, line 30, the resource defining circuit 114 defines a second physical layer characteristic. In some cases, defining the first and second physical layer characteristics comprises defining first and second configurations of the same physical layer characteristic.) the plurality of reference signal density configurations indicating a plurality of reference signal positions and reference signal quantities (page 10, line 1 “defining the first and second physical layer characteristics comprises defining different physical layer characteristics. For example, the resource defining circuit 114 may define a number of reference signals for all data packets allocated a minimum number of sub-frames, and may define a reference signal distribution for data packet(s) allocated a second number of sub-frames exceeding the minimum number of allocated sub- frames. “) within a transmission time interval.  (page 8, line line 23 This allocation may be made according to a flexible TTI solution. See Figs. 9-15 show “a flexible TTI structure using a flexible reference signal distribution”)

Regarding claim 13. Baldemair and Bagheri are teach The method of claim 10, Baldemair teaches 
wherein the decoding processing timeline is indicated from a plurality of decoding processing timelines, (page 10, line 1 “defining the first and second physical layer characteristics comprises defining different physical layer characteristics. For example, the resource defining circuit 114 may define a number of reference signals for all data packets allocated a minimum number of sub-frames, and may define a reference signal distribution for data packet(s) allocated a second number of sub-frames exceeding the minimum number of allocated sub- frames. “) 
the plurality of decoding processing timelines associated with extrapolation and interpolation wireless channel estimation techniques. (page 11, line 25, “The accuracy of the reuse/extrapolation 25 of the channel estimates from the first sub-frame for the second sub-frame may be improved if the reference signals in the first sub-frame are distributed towards a middle of the allocated subframes, e.g., towards the end of the first sub-frame.”
Page 11, line 35 “The accuracy of the reuse/interpolation of the channel estimates from the first and/or third subframes for the second sub-frame may be improved if the reference signals in the first and/or third sub-frames are distributed along the edges of their respective sub-frames so as to be
closest to the middle sub-frame.”)

Regarding claim 15. Baldemair and Bagheri are teach The method of claim 10, and Baldemair teaches wherein communicating with the base station comprises: transmitting, by the UE, an uplink data burst including reference signals and data in accordance with the first reference signal density configuration. (see generally Figs. 9-15, e.g. Fig. 9, Data and RS are transmitted in Zone 2, also see Page 4, line 27 “While the solution presented herein is generally described in terms of downlink transmissions from an access point to a radio communication device, the solution presented herein applies equally well to uplink transmissions from the radio communication device to the access point.”)

Regarding claim 18. Baldemair and Bagheri are teach The method of claim 10, and Baldemair doesn’t teach wherein receiving, by the UE, the indication of the reference signal configuration comprises: receiving, via a resource grant from the base station, the indication of the reference signal configuration. 
	However, Bagheri teaches 
receiving, by the UE, the indication of the reference signal configuration comprises: receiving, via a resource grant from the base station, the indication of the reference signal configuration.  (page 16, [0086] a fixed value for a field in multi-TT! grant indicates the number of TTI 135 and/or
10 one or more reference signal locations 145. ) 
in order to improve system efficiency by reducing the reference signal overhead ([0037])
Baldemair and Bagheri are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Baldemair with the technique of resource assignment in Bagheri in order to improve system efficiency by reducing the reference signal overhead. 

Regarding claim 19, 21-24, and 27. Baldemair and Bagheri are teaches An apparatus for wireless communication, comprising: a processor; (Baldemair, Fig. 8, Processing Circuit 110) memory coupled with the processor; (Ibid. Fig. 8 120) and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the method in claim 1-5 and 8, respectively.  They are rejected for the same reasons. 

Regarding claim 20, 29-31, 33 and 36 Baldemair and Bagheri are teaches An apparatus for wireless communication, comprising: a processor (Baldemair, Fig. 8, Processing Circuit 110) memory coupled with the processor; (Ibid. Fig. 8 120); and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the method in claim 10-13, 15 and 18.  They are rejected for the same reasons. 

Claims 6-7 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair and Bagheri as applied to claim 1 above, and further in view of Chen; Wanshi et al. US PGPUB 20170295596 A1.
Regarding claim 6. Baldemair and Bagheri  teach The method of claim 1, Baldemair teaches 
wherein the decoding processing timeline is associated with an extrapolation wireless channel estimation technique; (page 11, line 24, The accuracy of the reuse/extrapolation of the channel estimates from the first sub-frame for the second sub-frame may be improved) and 
communicating with the UE in accordance with the first reference signal density configuration (page 8, line 30, “particular, the transmitter is configured to transmit the data packet according to the defined physical layer characteristics in one or more allocated sub-frames.”  and based at least in part on the Doppler characteristic. (page 10, line 22) 
But Baldemair and Bagheri don’t teach further comprising: determining that a Doppler characteristic associated with a wireless channel and the UE satisfies a first threshold, 
	However, Chen teaches
determining that a Doppler characteristic associated with a wireless channel and the UE satisfies a first threshold, ([0062] In some cases, the system information may include a threshold indication (e.g., a Doppler condition value). In such cases, the base station 105-b may also transmit a PRACH association indicator indicating to UE 115-b that UE 115-b is to determine, based on an estimated Doppler condition and the threshold indicated by the threshold indication, whether to associate with the enhanced PRACH resource set or the unenhanced PRACH resource set.
See [0081] for RS density selection related to Doppler conditions) 
in order to improve system reliability by selecting random access channel based on Doppler conditions.  ([0004] 
Baldemair and Chen are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Baldemair with the technique of RACH selection in Chen in order to improve system reliability

Regarding claim 7. Baldemair and Bagheri  teach The method of claim 1, and Baldemair teaches wherein the decoding processing timeline is associated with an interpolation wireless channel estimation technique; (Page 11, line 35, The accuracy of the reuse/interpolation of the channel estimates from the first and/or third subframes for the second sub-frame may be improved if the reference signals in the first and/or third sub-frames are distributed along the edges of their respective sub-frames so as to be closest to the middle sub-frame. ) and 
communicating with the UE in accordance with the first reference signal density configuration (page 8, line 30, “particular, the transmitter is configured to transmit the data packet according to the defined physical layer characteristics in one or more allocated sub-frames.”  and based at least in part on the Doppler characteristic. (page 10, line 22). 
Baldemair and Bagheri doesn’t teach 
further comprising: determining that a Doppler characteristic associated with a wireless channel and the UE satisfies a second threshold, 
However, Chen teaches
determining that a Doppler characteristic associated with a wireless channel and the UE satisfies a second threshold, ([0062] In some cases, the system information may include a threshold indication (e.g., a Doppler condition value). In such cases, the base station 105-b may also transmit a PRACH association indicator indicating to UE 115-b that UE 115-b is to determine, based on an estimated Doppler condition and the threshold indicated by the threshold indication, whether to associate with the enhanced PRACH resource set or the unenhanced PRACH resource set.
See [0081] for RS density selection related to Doppler conditions) 
in order to improve system reliability by selecting random access channel based on Doppler conditions.  ([0004] 
Baldemair and Chen are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Baldemair with the technique of RACH selection in Chen in order to improve system reliability

Regarding claim 25-26. Baldemair and Bagheri are teaches An apparatus for wireless communication, comprising: a processor; (Baldemair, Fig. 8, Processing Circuit 110) memory coupled with the processor; (Ibid. Fig. 8 120) and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the method in claim 6-7, respectively.  They are rejected for the same reasons. 

Claims 9, 17, 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair and Bagheri as applied to claim 1 above, and further in view of Kakishima; Yuichi et al. US PGPUB 20200336259.
Regarding claim 9. Baldemair and Bagheri  teach The method of claim 1, but they don’t teach wherein transmitting, by the base station to the UE, the indication of the reference signal configuration comprises: transmitting, via a signaling radio bearer channel, the indication of the reference signal configuration. 
However,  Kakishima teaches  wherein transmitting, by the base station to the UE, the indication of the reference signal configuration comprises: transmitting, via a signaling radio bearer channel, the indication of the reference signal configuration.  ([0101] The BS 20 may transmit information on the CSI-RS density by higher layer signaling such as RRC signaling.) 
In order to improve the accuracy of the channel estimation ([0101])
Baldemair and Kakishima are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Baldemair with the technique of sending reference signal configuration in Kakishima in order to improve the accuracy of the channel estimation. 

Regarding claim 17. Baldemair and Bagheri are teach The method of claim 10, but it does not teach wherein receiving, by the UE, the indication of the reference signal configuration comprises: receiving, via a signaling radio bearer channel, the indication of the reference signal configuration. 
However,  Kakishima teaches  receiving, by the UE, the indication of the reference signal configuration comprises: receiving, via a signaling radio bearer channel, the indication of the reference signal configuration.  ([0101] The BS 20 may transmit information on the CSI-RS density by higher layer signaling such as RRC signaling.) 
In order to improve the accuracy of the channel estimation ([0101])
Baldemair and Kakishima are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Baldemair with the technique of sending reference signal configuration in Kakishima in order to improve the accuracy of the channel estimation.

Regarding claim 28. Baldemair and Bagheri are teaches An apparatus for wireless communication, comprising: a processor; (Baldemair, Fig. 8, Processing Circuit 110) memory coupled with the processor; (Ibid. Fig. 8 120) and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the method in claim 9, respectively.  They are rejected for the same reasons. 

Regarding claim 35 Baldemair and Bagheri are teaches An apparatus for wireless communication, comprising: a processor (Baldemair, Fig. 8, Processing Circuit 110) memory coupled with the processor; (Ibid. Fig. 8 120); and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the method in claim 17.  They are rejected for the same reasons. 

Claims 14 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair and Bagheri as applied to claim 1 above, and further in view of Choi; Jun Won et al.	US PGPUB 20140341326 A1.
Regarding claim 14. Baldemair and Bagheri are teach The method of claim 10, Baldemair teaches wherein receiving the indication of the reference signal configuration is based at least in part on transmitting the information related to the Doppler effects.  (page 10, line 22 “the resource defining circuit 114 may adjust the defined physical layer characteristics with respect to maximum Doppler spread due to mobility, e.g., may increase the number of reference signals as the speed increases. “)
But Baldemair doesn’t teaches further comprising: transmitting, by the UE, information related to Doppler effects measured by the UE, 
	However, Choi teaches 
transmitting, by the UE, information related to Doppler effects measured by the UE, ([0139] At block 1320, a Doppler frequency of a channel over which the instances of the pilot signal are received may be identified.) 
in order to improved channel estimation ([0039])
Baldemair and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Baldemair with the technique of Doppler information in Choi in order to improved channel estimation. 

Regarding claim 32 Baldemair and Bagheri are teaches An apparatus for wireless communication, comprising: a processor (Baldemair, Fig. 8, Processing Circuit 110) memory coupled with the processor; (Ibid. Fig. 8 120); and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the method in claim 14.  They are rejected for the same reasons. 

Claims 16 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair and Bagheri as applied to claim 1 above, and further in view of KIM; Kitae et al. US PGPUB 20160205677 A1
Regarding claim 16. Baldemair and Bagheri are teach The method of claim 10, Baldemair doesn’t teach  further: transmitting, by the UE, an indication of a suggested reference signal density configuration. 
	However, Bagheri teaches 
transmitting, by the UE, an indication of a suggested reference signal density configuration. 
	However, Kim teaches 
transmitting, by the UE, an indication of a suggested reference signal density configuration. 
([0119] Meanwhile, the UE may select a preferred RS pattern using the estimated movement speed and transmit information about the preferred RS pattern to the BS.)
	In order to more efficiently manage radio resources ([0102])
	Baldemair and Kim are analogous art in the same field of endeavor of wireless communication. It would have been obvious before the effective filing date of the claimed invention for a person with
ordinary skill in the art to modify the method in Baldemair with the technique of RS density configuration in Kim to more efficiently manage radio resources.

Regarding claim 34 Baldemair and Bagheri are teaches An apparatus for wireless communication, comprising: a processor (Baldemair, Fig. 8, Processing Circuit 110) memory coupled with the processor; (Ibid. Fig. 8 120); and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the method in claim 16.  They are rejected for the same reasons. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         
/KHALED M KASSIM/Primary Examiner, Art Unit 2468